437 So. 2d 1342 (1983)
Ex Parte James Ray McDONALD.
(Re James Ray McDonald, alias
v.
State.)
82-436.
Supreme Court of Alabama.
July 1, 1983.
*1343 J. Edmund Odum, Jr., Birmingham, for petitioner.
Charles A. Graddick, Atty. Gen., and Jennifer M. Mullins, Asst. Atty. Gen., for respondent.
BEATTY, Justice.
Certiorari was granted to resolve an apparent conflict between the opinion of the Court of Criminal Appeals in this case and the opinion of this Court in Ex Parte Vaughn, 395 So. 2d 95 (Ala.1979), pertaining to the review of a petition for a writ of error coram nobis.
The facts of this case are fully stated in the opinion of the court below. After reviewing that opinion and the pertinent authorities, this Court has concluded that the dissenting opinion of Harris, J., states the proper rule of review of such petitions. Accordingly, that opinion is hereby adopted as the opinion of this Court. The judgment is reversed and the case remanded to the Court of Criminal Appeals with directions to remand the cause to the trial court to determine whether, under the petition, the petitioner is entitled to a new trial.
REVERSED AND REMANDED WITH DIRECTIONS.
TORBERT, C.J., and MADDOX, JONES and SHORES, JJ., concur.